Title: From Louisa Catherine Johnson Adams to Mary Smith Cranch, 3 November 1807
From: Adams, Louisa Catherine Johnson
To: Cranch, Mary Smith



Washington Nov. 3d 1807

Having at length recover’d from the fatigue of a very unpleasant journey I take the liberty my dear Aunt of writing to solicit the favour of your correspondence although I know your avocations to be so numerous I almost fear to trespass upon your time—
It was with the greatest regret I found myself obliged to leave Boston without seeing you as I wished much to converse with you concerning John who has appear’d two or three times this Summer to be threaten’d with a dreadful complaint which is known by the name of Hives of which I feel a continual apprehension owing to its being so sudden in its consequences I will therefore my dear Madam simply mention the remedies made use of in this part of the Country where the disorder is common. It generally at first comes on with a hoarseness and difficulty of breathing the least sympton of which must be immediately attended to by giving Onion juice prepar’d in this cut a large Onion into slices and lay as much Brown Sugar between as will extract all the strength of the Onion to be taken a teaspoonful at a time frequently and not to be exposed at all to a damp air if this does not take effect an Emetic to be giving immediately and the feet and Stomach rub’d with Goose Oil—
You will I am sure excuse my writing you on this subject as it is a complaint which even the Physicians in Boston are very little acquainted as Dr. Welsh inform’d me and the loss my Sister met with last Winter as render’d me more than usually anxious I am fully persuaded that under your protection he is perfectly safe and happy which is a source of comfort and happiness to / Your affectionate and grateful Neice

L C Adams
PS Remember me affectionately to my Mother and tell her how anxious I am to hear from her likewise to the President and all the family

